DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “modeling system”, which is equivalent to “a system for modeling”, in claims 1, 5 and 14.
For examination purposes, the “modeling system” (or system for modeling) has been interpreted as corresponding to a cloud server, a mainframe computer, a workstation, a multiprocessor system, a network computer, a gateway server, a mobile phone, a smart phone, a personal digital assistant (PDA), a tablet, a laptop, a workstation computer, a server, or a personal computer, and equivalents thereof, along with the algorithm/steps for performing modeling, as set forth in paragraph [0016] of the instant specification in the corresponding instant PG-Pub 2016/0038044.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, in line 2, it is unclear as to whether the “each PPG feature” is referring to ---each PPG feature of the first plurality of PPG features – or referring to some other PPG feature.  For examination purposes, Examiner assumes the former.  Claim 7 (see line 2) and claim 15 (see line 2) have been similarly rejected. 
Claim 5 recites the limitation "the PPG features" in line 19.  It is unclear as to whether the PPG features is referring to the first or the second plurality of “PPG features”.  For examination purposes, Examiner assumes “the PPG features” in line 19 is referring to – the second plurality of PPG features --.  As such, this renders the limitation “correlating between the one or more latent parameters and the [second plurality of] PPG features associated with each of the plurality of test subjects…” in lines 19-20 of claim 5 indefinite.  Specifically, claim 5 in lines 8-10 already refers to a correlation between a second plurality of PPG features and the one or more latent parameter values, and therefore it is unclear as to whether the “correlating” in lines 19-20 of claim 5 are referring to the same “correlation” set forth in lines 8-10 of claim 5, or referring to a second, different correlation.  For examination purposes, Examiner assumes the former.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akl et al. (US Pub No. 2015/0208923) in view of McKenna (US Pub No. 2010/0081940) and Lee (US Pub No. 2016/0022213).  Note that, with regards to Akl et al., the provisional application No. 61/932,575 discloses the below relied upon teachings (see at least the Figures in pgs. 7-8 of the provisional).    
With regards to claims 1, 5 and 14, Akl et al. disclose a method, a non-transitory computer readable medium and a device for measuring blood pressure of a subject, the invention comprising:

one or more memories coupled to the processor (paragraphs [0045], [0066]), wherein the processor is capable of executing programmed instructions stored in the one or more memories to:
obtain a first plurality of photoplethysmogram (PPG) features associated with the present subject (paragraph [0039], referring to the probe being used to monitor changes in tissue properties, of the present subject, over time; paragraphs [0043]-[0045], referring to analysis of the reflectance signal (110) to detect peaks/valleys of the signal, detect rising and falling slopes of the signal and/or detect harmonics of the signal, further referring to the probe (102) being affixed to or in close proximity to a surface of the tissue (i.e. tissue of present subject); paragraph [0047], referring to using a PPG system to collect the data; Figures 1-3);
ascertain one or more latent parameter values (i.e. arterial compliance, vascular resistance) associated with the present subject based on a comparison of the first plurality of PPG features (i.e. peaks, rising/falling slopes, etc.) to a reference model (i.e. “lookup table”) (paragraphs [0045]-[0047], referring to using a lookup table to determine arterial compliance and vascular resistance, wherein the inputs to the lookup table, as illustrated in Figure 1, are the first plurality of PPG features (peaks, rising/falling slopes, harmonics, etc. acquired from the tissue of interest (i.e. present subject)) and the outputs of the lookup table are arterial compliance/vascular resistance, wherein use of a lookup table inherently requires that inputs (i.e. first plurality of PPG features) are matched to corresponding stored features (i.e. stored PPG features in the lookup table, 
wherein the reference model includes a correlation between a second plurality of PPG features (i.e. the corresponding stored features in the lookup table) and one or more latent parameter values in the reference model (paragraphs [0045]-[0047], note that use of a lookup table inherently requires that inputs (i.e. first plurality of PPG features) are matched to corresponding stored features (i.e. stored PPG features in the lookup table, which correspond to the “second plurality of PPG features”) in the lookup table correlated to the output (i.e. latent parameters comprising of arterial compliance/vascular resistance which are in the look-up table) of the table; Figures 1-2
wherein the one or more latent parameters in the reference model include arterial compliance and peripheral resistance (paragraphs [0045]-[0047], referring to using a lookup table to determine arterial compliance and vascular resistance; Figures 1-2);
wherein the ascertainment identifies a match between the first plurality of PPG features of the present subject to the second plurality of PPG features based on comparison of the first plurality of PPG features of the present subject to the 
second plurality of PPG features, and wherein the ascertainment designates the one or more latent parameter values in the reference model (i.e. lookup table) corresponding to the matching second plurality of PPG features as the one or more latent parameter values associated with the present subject (paragraphs [0045]-[0047]; Figures 1-2, referring to using the lookup table, wherein the inputs are the first plurality of PPG features (i.e. peaks, rising/falling slopes, harmonics, etc.) and wherein use of the lookup )).
	Further, with regards to claim 5, Akl et al. disclose that the one or more latent parameters are obtained by a modeling system (i.e. computer/processor) (paragraph [0045], Figures 1-2, referring to the signal processing (108), which includes using the lookup table to obtain compliance/vascular resistance (i.e. one or more latent parameters), is performed using one or more processors).  
However, Akl et al. do not specifically disclose that the second plurality of PPG features and the one or more latent parameter values in the reference model are associated with a plurality of test subjects (i.e. the data, such as the second plurality of PPG features and the one or more latent parameters values, in the reference model are that of “a plurality of test subjects”).
Further, Akl et al. fail to disclose that their instructions further comprises determining the blood pressure of the present subject, in real-time, based on both the obtained first plurality of PPG features associated with the present subject and the ascertained one or more latent parameter values of the present subject that were ascertained based on the obtained first plurality of PPG features associated with the present subject.
 McKenna discloses a method for noninvasive monitoring of blood related measurements, such as blood pressure, wherein an arterial wall velocity is determined 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the reference model parameters, which would include the second plurality of PPG features and the one or more latent parameter values in the reference model/lookup table, be associated with a plurality of test subjects (i.e. derived from clinical data is associated with a plurality of test subjects) and have the instructions further comprise determining the blood pressure of the present subject, in real-time, based on both the ascertained one or more latent parameter values of the present subject and an obtained blood flow velocity measurement, as taught by McKenna, in order to non-invasively monitor blood pressure, thereby providing an effective means for determining disorders associated with changes in blood pressure (paragraph [0001]).
Furthermore, Akl et al. require the use of a lookup table to determine arterial compliance and McKenna teaches that a lookup table used for arterial compliance 
However, though the above combined references teach determining the blood pressure based on both the ascertained one or more latent parameter values (i.e. arterial compliance) of the present subject (that were ascertained based on the obtained first plurality of PPG features associated with the present subject) and a blood flow velocity measurement associated with the present subject, the above combined references do not specifically disclose that the blood pressure is further determined based on the obtained first plurality of PPG features (i.e. peaks or slopes of PPG signal).
Lee et al. disclose that a metric of pulse wave velocity (PWV) (i.e. a blood flow velocity measurement) can be determined by using a specific feature of an obtained PPG signal/waveform, wherein the specific feature can be a maximum upward slope, a maximum peak or a dicrotic notch of the PPG signal/waveform (paragraph [0026]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the blood flow velocity measurement of the above combined references be determined based on the peaks or slope (i.e. the ultimately the first plurality of PPG features associated with the present subject, as the above combined references require determining a blood flow velocity measurement and Lee et al. teaches effectively determining a blood flow velocity measurement (i.e. metric of pulse wave velocity) based on the first plurality of PPG features.  That is, using the known technique for determining a blood flow velocity measurement, as desired by Lee et al., based on the first plurality of PPG features (i.e. PPG signal/waveform peaks or slope), as taught by Lee et al., would have been obvious to one of ordinary skill in the art.  Note that the above modification of having the velocity measurement be determined based on the first plurality of PPG features would result in the blood pressure being determined based on both the ascertained one or more latent parameter values (i.e. arterial compliance) of the present subject that were ascertained based on the obtained first plurality of PPG features associated with the present subject and the obtained  first plurality of PPG features associated with the present subject since the blood flow velocity measurement of the above combined references is ultimately determined based the first plurality of PPG features (i.e. peaks/slope) associated with the subject.  
Further, with regards to claim 1, the claim recites in lines 10-12 the limitation “a reference model developed by a modeling system in communication with the device”.  Additionally, with regards to claim 14, the claim recites in lines 7-8 the limitation “a reference model developed by a modeling system in communication with the device”.  Claim 1 is directed to an apparatus which comprises structurally of a processor and one or more memories coupled to the processor, wherein the modeling system is not positively set forth as part of the claimed apparatus, but rather set forth as being “in communication with the device”.  Further, claim 14 is directed to a product (i.e. non-transitory computer readable medium) which includes a computer program for executing steps, wherein the steps including obtaining, ascertaining, etc., but the limitation of the reference model development is not positively recited as part of the claimed computer program, but rather set forth as the reference model being developed by a modeling system “in communication with the device” (i.e. development of the reference model is performed by a modeling system which is not part of the computer program of claim 14).  The above limitations are therefore directed to an intended use and/or a manner of operating the claimed apparatus/device/product of claim 1. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114, Section II.  The above combined references disclose a reference model (i.e. lookup table of Akl et al. which is inherently required to be developed/generated by some type of computer as it is in a computer system (see Figure 1 of Akl et al.; further see paragraph [0045] of Akl et al. which disclose that the signal processing (108, which includes using the lookup table) can be performed “using one or more processors within the main unit 104 or remotely located with respect to the main unit 104”) that would be capable of being developed by any computer, including a modeling system (i.e. computer) in communication with the device. The above limitations directed to the development of the reference model “by a modeling system in communication with the device” are therefore met by the above combined reference. 
With regards to claim 2, Akl et al. disclose a BPM module of the device analyzes a PPG waveform associated with the subject for obtaining the plurality of PPG features (paragraphs [0043], [0045], [0047]; Figures 1-3; Note that the “BPM module” has been interpreted as corresponding to a computer along with the algorithm as described in paragraphs [0021]-[0022] of the instant corresponding PG-Pub 2016/0038044).
With regards to claims 3, 7 and 15, Akl et al. disclose that the obtaining of the first plurality of PPG features includes extracting each PPE feature in one of a time domain and a frequency domain (paragraphs [0043], [0045], [0047], referring to extracting the features by measuring the frequency, time domain or the joint time-frequency domain of the waveform; Figures 1-2).

Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the pending claims are patentable over the art of record “for the reasons discussed during the telephonic interview”.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Further, though Applicant refers to the “reasons discussed during the telephonic interview”, as set forth in the Interview Summary mailed on June 15, 2021, 
Applicant further requests rejoinder of the withdrawn claims “because the present amendments now unify the claimed subject matter to a single inventive concept”.  
Examiner respectfully disagrees and first notes that Applicant had previously elected Species of Figure 3 and did not elect the species of Figure 2, which includes steps for ascertaining the sample data set for developing the reference model. Though claims 1 and 14 have been amended to refer to “a reference model developed by a modeling system in communication with the device”, wherein withdrawn claims 8-10 are directed to the modeling system and withdrawn claims 11-13 are directed to a method which comprises steps of how the reference model is determined (i.e. receiving a sample dataset comprising physiological data associated with each of a plurality of test subject, wherein the physiological data comprises at least one ground truth value of blood pressure of each test subject, etc.), in claims 1 and 14, development of the reference model “by a modeling system in communication with the device” is considered to be directed to an intended use of the claimed device/apparatus of claim 1 (note that the modeling system is not positively set forth as part of the claimed device/product of claims 1 and 14, but rather is set forth as a system that the device is in communication with).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The limitation directed to the development of the reference model by the modeling system is therefore not within the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793